Citation Nr: 0838095	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

3.  Entitlement to a disability evaluation greater than 10 
percent for an acquired psychiatric disorder, claimed as 
schizophrenia, prior to May 17, 2006, and an evaluation 
greater than 50 percent thereafter. 

4.  Entitlement to a compensable disability evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

In a May 2006 statement, the veteran cancelled his request 
for a hearing.  

In a January 2008 rating decision, the RO increased the 
veteran's rating for an acquired psychiatric disorder from 10 
to 50 percent, effective May 17, 2006.  


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.  

2.  The veteran's IBS was caused by his period of military 
service.  

3.  On June 20, 2003, the evidence showed that the veteran's 
psychiatric disorder caused occupational and social 
impairment with reduced reliability and productivity, but it 
did not cause deficiencies in most areas such as work, school 
family relations, judgment, thinking, or mood.  

4.  The evidence does not show that the veteran's hemorrhoids 
are large or thrombotic and irreducible, with excessive 
redundant tissue.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008). 

2.  The veteran's IBS was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008). 

3.  The criteria for a 50 percent rating for an acquired 
psychiatric disorder were met on June 20, 2003.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
Diagnostic Code (DC) 9205 (2008).

4.  The criteria for a 70 percent rating for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, DC 9205 
(2008).

5. The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.114, DC 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2002 and October 2003, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Here, because the Vasquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, Vazquez-Flores, 22 
Vet. App. at 48.  ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's schizophrenia and hemorrhoids were provided 
to him in the May 2004 statement of the case (SOC).  A 
reasonable person could be expected to read and understand 
these criteria, and that evidence showing his disabilities 
met the requirements for a higher rating was needed for an 
increase to be granted.  Certainly then, he has the requisite 
actual knowledge of the evidence needed to support his 
claims.

The Board notes that in an April 2006 hearing notification 
letter, the veteran was informed that disability ratings and 
effective dates would be assigned if his claims were granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Moreover, as also already mentioned, since providing the 
veteran with the SOC containing the rating criteria and the 
April 2006 Dingess notice, the RO readjudicated his increased 
evaluation claims in the January 2008 SSOC.  See again 
Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006), indicating that, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), service personnel 
records, VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's IBS.  The Board concludes that a 
remand for an examination and/or opinion is not necessary to 
decide this claim, and is granting it, as discussed below.  
See 38 C.F.R.  § 3.159 (c)(4) (2007).  

Service Connection Claims 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a diagnosis of IBS and 
therefore has a disability for VA purposes.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV)).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event, and 
that he experience a number of specified current symptoms.  
The traumatic event, or stressor, involves experienced, 
witnessed, or being confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  In 
addition, the response must involve intense feelings of fear, 
helplessness, or horror.

The veteran does not have a diagnosis of PTSD.  He has 
diagnoses of schizophrenia, generalized anxiety disorder, and 
major depressive disorder.  At a July 2002 VA PTSD 
examination, he was diagnosed with residual schizophrenia 
with depressive features.  At his October 2007 VA mental 
disorders examination, he was diagnosed with undifferentiated 
schizophrenia with residual symptoms including strong anxiety 
and depressive features.  Evidence from the Vet Center showed 
that he attended therapy sessions for PTSD, but did not have 
a diagnosis of PTSD.  In the absence of a diagnosis of PTSD, 
service connection cannot be granted for this condition. 

IBS

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board is aware of the recent change in 38 C.F.R. § 3.310.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  Since the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.  See 38 C.F.R. 
§ 3.310 (effective October 10, 2006).  

The veteran's SMRs show one instance of treatment for 
diarrhea.  In October 1971, the veteran complained of 
diarrhea and gas pain.  He had previously been treated for 
hemorrhoids.  

The veteran's post-service medical records show treatment for 
chronic diarrhea.  In June 2002, the veteran underwent a VA 
rectum and anus examination.  The veteran complained of 
hemorrhoids, diverticulosis, and IBS.  He had been treated by 
a private physician for sphincter problems.  He complained of 
frequent episodes of diarrhea, which alternated with periods 
of constipation.  He used high fiber supplements and 
prescription suppositories for relief.  He complained of 
fecal leakage and involuntary bowel movements, which improved 
greatly after using Questran.  Upon examination, there was no 
evidence of fecal leakage or bleeding.  He had normal 
sphincter tone, and there were no signs of anemia or 
fissures.  The examiner did not opine as to the etiology of 
the veteran's IBS.  

In September 2002, the veteran was treated by Dr. W. O., a 
private gastroenterologist.  Under Dr. W. O.'s care, the 
veteran underwent colonoscopies, stool sample tests, 
malabsorption tests, and x-rays.  Dr. W. O. diagnosed the 
veteran with IBS and stated that it was directly related to 
his psychiatric disorders.  The veteran is service-connected 
for schizophrenia.  

In March 2004, the veteran's friend, J. A., submitted a 
letter to VA.  He stated that he served in the Republic of 
Vietnam with the veteran and worked as a medic.  J. A. 
remained friends with the veteran after they left the 
military.  He stated that in November 1970, he met the 
veteran at Da Nang.  At that time, the veteran told J. A. 
that he had frequent episodes of diarrhea.  

In September 2007, the veteran underwent a VA rectum and anus 
examination.  The veteran stated that his chronic diarrhea 
made it difficult for him to maintain employment or a social 
life.  He reported having diarrhea every day, sometimes up to 
six or seven times per day.  The examiner diagnosed the 
veteran with chronic diarrhea due to IBS, noted that the 
veteran was treated for diarrhea in service in 1971, and that 
his condition had persisted until the time of the 
examination.  The examiner concluded that it was at least as 
likely as not that the veteran's IBS began in active service.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight, and that they provide 
evidence in favor of the veteran's claim.  There is no 
evidence of record that contradicts the opinion of the 
physician who examined the veteran in October 2007.  The 
Board finds that the preponderance of the evidence is in 
favor of service connection for IBS.  38 U.S.C.A. § 5107(b).  
The appeal is granted.  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Acquired Psychiatric Disorder

The veteran asserts that he is entitled to a higher rating 
for his service-connected acquired psychiatric disorder, 
which was evaluated as 10 percent disabling prior to May 17, 
2006, and increased to 50 percent thereafter.  His acquired 
psychiatric disorder is evaluated under DC 9205, 
schizophrenia, residual type; other and unspecified types.  
38 C.F.R. § 4.130.  

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 10 percent rating is 
warranted for a psychiatric disorder when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; when symptoms are controlled by continuous 
medication.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to symptoms such as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  According to the DSM-IV, a 
GAF score of 31 to 40 indicates some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  A GAF score of 41 to 50 indicates serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  A GAF score of 51 to 60 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Although GAF scores are 
important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In December 2002, the veteran saw Dr. G. R., a private 
physician.  The veteran reported insomnia, anxiety, feelings 
of worthlessness and hopelessness, low self esteem, muscular 
tension, and excessive worrying. The veteran denied substance 
abuse but mentioned that his father was an alcoholic.  Upon 
examination, he appeared older than his stated age and had 
good personal hygiene.  He had no speech defects, tics, or 
mannerisms.  His affect was restrained and he made poor eye 
contact with the examiner.  He denied suicidal or homicidal 
ideation and hallucinations.  He was afraid of open spaces, 
crowds, and being late.  He had good contact with reality.  
His mood was anxious, sad, and irritable.  He was oriented as 
to person and place, and partially oriented to time.  He had 
impaired memory, as evidenced by his ability to only remember 
two out of five words immediately, and then five minutes 
after hearing them.  His concentration was poor.  His 
judgment was superficial.  He had poor tolerance to stress 
and frustration; he only attended medical appointments with 
his wife.  He spent most of his time at home.  He was 
diagnosed with generalized anxiety disorder with a poor 
prognosis.  

In February 2003, the veteran saw Dr. J. J., a private 
psychiatrist.  He recounted problems at work in the early 
1990s and missing work due to his psychiatric problems during 
that time period.  He retired in 1998.  He stated that after 
his problems at work began, he felt moody and intolerant.  He 
argued more with his wife, had insomnia, and nightmares.  He 
isolated himself and had feelings of shame and humiliation, 
and thought he had no reason to live.  Dr. J. J. diagnosed 
him with chronic, severe major depression and assigned a GAF 
score of 40 to 50.  Dr. J. J. thought the veteran's prognosis 
was extremely poor because he lacked healthy social and 
industrial capacity and was unable to perform remunerative 
work.  

On June 20, 2003, the veteran submitted a September 2002 
statement from H. M., the veteran's private readjustment 
psychologist.  He stated that the veteran retired from his 
job in 1998 due to a combination of IBS and psychiatric 
problems that interfered with his ability to make decisions.  
H. M. listed the veteran's symptoms as hallucinations, crying 
spells, feelings of helplessness and hopelessness, lack of 
interest in people or activities, despair, suicidal ideation, 
anger, panic attacks, and agoraphobia.  The veteran self-
isolated to avoid panic attacks and gastrointestinal 
problems.  He presented with obsessive-compulsive behavior.  
He attended group and individual therapy sessions.  H. M. 
diagnosed the veteran with recurrent severe major depressive 
disorder with psychotic features, panic disorder with 
agoraphobia, and obsessive compulsive personality disorder.  

In October 2003, the veteran was treated by Dr. J. F., a 
private psychiatrist.  The veteran's wife attended the 
interview and was a good historian, according to the 
psychiatrists.  She stated that the veteran had a short fuse, 
was antisocial, and that his daughters were afraid of him.  
The veteran reported troubles at work in the early 1990s.  He 
felt that people made fun of him, even though he was a 
supervisor.  He stated that his father was a Korean War 
veteran and an alcoholic.  He had been married two times, the 
first marriage ended in divorce after fifteen years.  He 
stated that his relationship with his second wife was 
excellent.  He expressed a desire to be alone, and that he no 
longer felt capable of doing jobs in his professional field.  

Upon examination, the veteran looked older than his stated 
age.  He was casually dressed and a little "sloppy."  He 
did not have neurological deficits, speech disorders, tics, 
or mannerisms.  He denied suicidal and homicidal ideation, 
and hallucinations.  He admitted that he was afraid of crowds 
and open spaces.  His mood was sad, and he became tearful 
when he talked about problems at his former job.  His short 
and long term memory was intact.  His ability to pay 
attention was slightly decreased and his judgment was good.  
Dr. J. F. diagnosed the veteran with severe, recurrent major 
depression with psychotic characteristics on partial 
remission, and panic disorder with agoraphobia.  He assigned 
a GAF score of 40.  

On May 17, 2006, VA received a second statement from H. M., 
the veteran's private readjustment psychologist.  H. M. 
stated that the veteran had been receiving psychiatric 
treatment since 1972.  H. M. listed the veteran's symptoms as 
hallucinations, crying spells, feelings of helplessness and 
hopelessness, lack of interest in people or activities, 
suicidal ideation, despair, nightmares, and anger.  The 
veteran also had agoraphobia, which made him self isolate to 
avoid panic attacks and gastrointestinal problems.  He 
presented obsessive compulsive behavior, as evidenced by 
having problems with relatives who did not keep his home as 
neat and orderly as he wanted.  H. M. diagnosed the veteran 
with schizophrenia, panic disorder with agoraphobia, and 
obsessive compulsive personality disorder.  He assigned a GAF 
score of 50.  H. M. opined that the veteran's psychosocial 
functioning had "decompensated" over the years and would 
continue to due so without medical intervention.  The 
prognosis was poor, and H. M. thought that the veteran's 
symptoms caused significant distress or impairment in social 
and occupational functioning.  This May 17, 2006 letter from 
H. M. was the basis for the rating increase from 10 to 50 
percent in the January 2008 rating decision.  

In October 2007, the veteran underwent a VA mental disorders 
examination.  The examiner reviewed the veteran's claims 
folder.  The examiner noted that the veteran's social history 
had not changed since his last VA examination.  At the 
interview, the veteran did not describe any specific severity 
for any of his multiple symptoms.  He felt that he was being 
followed or persecuted by someone, and had the sensation that 
something harmful was going to happen to him.  He checked his 
windows at night.  He controlled his symptoms by staying 
alone in his house.  He liked it when people came to visit 
him, but became tired of them after a few minutes, and wanted 
them to leave.  He described feelings of emptiness, 
helplessness, and hopelessness.  He had nightmares which 
caused him to wake up.  He had difficulty controlling his 
anger without using medications.  He avoided people and 
places that disturbed him.  

Upon examination, he was casually dressed with acceptable 
grooming.  He avoided direct eye contact with the examiner.  
He spoke "quite abundantly," as if he were speaking to 
himself.  He denied hallucinations, but had referential and 
persecutory ideas that were not delusional at the time of the 
examination.  He had recurrent thoughts of ending his life, 
and had no overt homicidal ideas.  There was no mental 
impairment of his activities of daily living.  He had no 
memory loss, but he stated that he became overwhelmed by his 
thoughts to the point where he could not concentrate.  He had 
recurrent, obsessive thoughts about multiple negative 
experiences in his life.  His speech was very verborrheic, 
with an overabundance of ideas and looseness of associations.  
He denied panic attacks, but had moments of increased 
anxiety.  His mood was depressed and anxious, but his affect 
was constricted.  He reported being verbally aggressive when 
upset.  He had insomnia.  The examiner diagnosed the veteran 
with undifferentiated schizophrenia with residual symptoms 
including strong anxiety and depressive features.  

The Board observes that the symptoms described in H. M.'s May 
2006 letter were nearly identical to the symptoms listed in 
H. M.'s September 2002 statement.  Additionally, the 
veteran's GAF score was lower in September 2002.  As the May 
2006 letter was the basis for the increased evaluation, the 
Board finds that the veteran met the criteria for the 50 
percent evaluation on June 20, 2003, the date that the RO 
received H. M.'s September 2002 statement that was nearly 
identical to the May 2006 statement.  To this extent, the 
veteran's appeal is granted.  

However, prior to H. M.'s September 2002 statement that was 
received on June 20, 2003, the veteran's disability did not 
meet the criteria for a disability evaluation greater than 10 
percent.  The evidence of record prior to June 20, 2003 
showed that the veteran was depressed, that he self-isolated, 
and that he had sleep disturbance.  The evidence did not show 
that the veteran had periods of inability to perform 
occupational tasks due to depressed mood, anxiety, 
suspiciousness, or panic attacks.  While he had some memory 
impairment, it was not shown that he forgot names, 
directions, or recent events.  He did not have any defects in 
judgment, insight, or speech.  Additionally, he had a good 
relationship with his second wife.  Reviewing the evidence, 
the Board finds that the overall disability picture for the 
veteran's acquired psychiatric disorder does not more closely 
approximate higher rating prior to June 20, 2003.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence is 
against this claim and to this extent, the appeal is denied.  
38 C.F.R. § 4.3.  

From June 20, 2003 onward, the veteran's disability does not 
meet the criteria for a 70 percent evaluation.  The evidence 
of record, including the report from his October 2007 VA 
examination, does not show that the veteran has deficiencies 
in the areas of family relations, judgment, or thinking.  
While he has a diagnosis of obsessive compulsive personality 
disorder, this condition had not been shown to interfere with 
routine activities; it manifests as anger at relatives for 
not keeping his home as neat and orderly as he preferred.  He 
does not exist in a state of near-continuous panic or 
depression such that he cannot function independently.  The 
evidence does not show that he has impaired impulse control, 
he has denied violent behavior.  While he appeared "sloppy" 
at an October 2003 examination, there is no evidence that he 
neglects his personal hygiene regularly.  The evidence of 
record shows that he is able to establish effective 
interpersonal relationships, as he described his relationship 
with his wife as "excellent," and his friend J. A. stated 
that he had been friends with the veteran since they were in 
the military, over 30 years ago.  Reviewing the evidence, the 
Board finds that the overall disability picture for the 
veteran's acquired psychiatric disorder does not more closely 
approximate a 70 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings beyond what the Board granted in this decision 
are not warranted.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Hemorrhoids 

The veteran asserts that he is entitled to a higher rating 
for his service-connected hemorrhoids, currently assigned a 
noncompensable evaluation under DC 7336, hemorrhoids.  
38 C.F.R. § 4.114.  

Under DC 7336, a noncompensable rating is warranted for mild 
or moderate hemorrhoids.  A 10 percent evaluation is 
warranted for large or thrombotic hemorrhoids that are 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences.  38 C.F.R. § 4.114, DC 7336.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

In June 2002, the veteran underwent a VA rectum and anus 
examination.  The veteran complained of sphincter control 
problems and fecal leakage.  He stated that his hemorrhoids 
bled two times per week, but only enough to stain the toilet 
paper.  Upon examination, there was no evidence of fecal 
leakage.  His sphincter tone was adequate.  There was no 
evidence of external hemorrhoids, but he had a small skin 
tag.  There was no evidence of bleeding.  The examiner 
diagnosed the veteran with hemorrhoids, colon diverticulosis, 
and IBS.  

In May 2006, the veteran had a colonoscopy, during which 
several venous blebs and prominent veins were observed at the 
rectum.  

In September 2007, the veteran underwent a VA rectum and anus 
examination.  He complained of burning and itching, which he 
attributed to a mass in his anus.  He washed the area well to 
relieve symptoms.  He took Questran once a day.  He did not 
have a history of rectal bleeding, anal infections, or 
proctitis.  His symptoms consisted of anal itching, burning, 
and diarrhea.  He denied difficulty passing stool, pain, 
tenesmus, and swelling.  He had 4 recurrences per year, 
without thrombosis.  There was no history of thrombosis, 
fecal incontinence, or perianal discharge.  

Upon examination, the veteran had a one centimeter external 
hemorrhoidal skin tag, with no evidence of thrombosis, 
bleeding, fissures, or evidence of excessive redundant 
tissue.  He did not have an anorectal fistula, an anal or 
rectal stricture, and his sphincter was not impaired.  The 
examiner diagnosed the veteran with an external hemorrhoidal 
skin tag with chronic mild symptoms of burning and itching 
that were aggravated by chronic diarrhea.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claim.  The evidence shows 
that the veteran has one external hemorrhoid that is not 
thrombotic.  There is no evidence that his hemorrhoids have 
even been thrombotic.  The evidence also shows that he does 
not have redundant tissue, which would be indicative of 
frequent recurrences.  The veteran stated that he has four 
recurrences a year.  Other colonoscopy reports of record do 
not show large or thrombotic hemorrhoids or redundant tissue.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's hemorrhoids does not 
more closely approximate a compensable rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence is against 
this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Service connection for PTSD is denied.  

Service connection for IBS is granted.  

A 50 percent evaluation for an acquired psychiatric disorder 
is granted, effective June 20, 2003.  

An evaluation greater than 50 percent for an acquired 
psychiatric disorder is denied.  

A compensable evaluation for hemorrhoids is denied. 



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


